Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          The application of Magesh Lingan for Access Control Via A Mobile Device filed 7/09/20 has been examined. Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10186098 and claims 1-20 of US Patent 10,733,820. 
            Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761,766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); in re Vogel, 164 USPQ 619, 622 and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent specifying "pork"). The limitations of the instant claims are generally included in the patented claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoner et al. US Patent Application Publication 20130314210.

Regarding claim 1, Schoner teaches  a non-transitory computer-readable medium having instructions stored thereon executable by a processor to:
track a location of a plurality of mobile devices in a facility based on communications between each of the plurality of mobile devices and a plurality of beacons located in the facility (paragraph 015), wherein the facility includes a secure area and where access of a particular user is granted to the secure area when a mobile device of the particular user first requests access to the secure area and it is verified that the particular user associated with the mobile device has access rights to the secure area (paragraph 017);

determine when the user associated with the identified one of the plurality of mobile devices does not have access rights to the secure area and
provide a notification indicating that the user associated with the identified one of the plurality of mobile devices has entered the secure area (paragraph 020).
Regarding claim 2, Schoner teaches the notification indicating that the user associated with the identified one of the plurality of mobile devices has entered the secure area is provided in response to determining that the user associated with the identified one of the plurality of mobile devices does not have access rights to the secure area (red light, warning signal is generated when an unauthorized person entered an area, paragraph 020).
Regarding claim 3, Schoner teaches the notification indicating that the user associated with the identified one of the plurality of mobile devices has entered the secure area is provided even when the user associated with the identified one of the plurality of mobile devices does have access rights to the secure area (red light, warning signal is generated when an unauthorized person entered an area, paragraph 020).
Regarding claim 4, Schoner teaches a first notification indicating that the user associated with the identified one of the plurality of mobile devices has entered the secure area is provided in response to determining that the user associated with the identified one of the plurality of 
a second notification indicating that the user associated with the identified one of the plurality of mobile devices has entered the secure area is provided when the user associated with the identified one of the plurality of mobile devices does have access rights to the secure area (green light, pleasant tone is generated when an authorized person entered an area, paragraph 020).
Regarding claim 5, Schoner teaches the security notification includes a text-based message that notifies the security personnel that the particular user has entered the particular area and the security notification is provided to a computing device associated with security personnel of the facility, (paragraph 037).
           Regarding claim 13, Schoner teaches a non-transitory computer-readable medium having instructions stored thereon executable by a processor to cause a mobile device to:
track a location of the mobile device in a facility, wherein the facility includes a secure area and where access of the secure area is allowed when the mobile device requests access to the secure area and it is verified that an assigned user of the mobile device has access rights to the secure area (paragraph 015);
verify that a current user of the mobile device is the assigned user(paragraph 056);
determining if the assigned user has access rights to the secure area (paragraph 058); and

Regarding claim 14, Schoner teaches the location of the mobile device is tracked in the facility based on communications between the mobile device and a plurality of beacons located in the facility (paragraph 037).
Regarding claim 15, Schoner teaches the location of the mobile device is tracked in in the facility based on Wifi (paragraph 051).
          Regarding claim 16, Schoner teaches the sent instruction is configured to be received by an access control device of the secure area (paragraph 036).
        Regarding claim 17, Schoner teaches the access control device includes a relay (data is relayed between the processor and data storage unit (fig. 6, paragraph 074).
Regarding claim 18, Schoner teaches a system for providing access control in a facility, comprising:
a mobile device configured to:
track a location of the mobile device in a facility (paragraph 017), wherein the facility includes a secure area and where access of the secure area is allowed when the mobile device requests access to the secure area and it is verified that an assigned user of the mobile device has access rights to the secure area (paragraph 035); verify that a current user of the mobile device is the 
in response to verifying that the current user of the mobile device is the assigned user and determining that the assigned user has access rights to the secure area, send an instruction authorizing access to the secure area, which permits access to the secure area ;
a computing device configured to:
determine when the mobile device is located in the secure area of the facility without the first sending an instruction authorizing access to the secure area (paragraph 036); and
provide a notification indicating that the mobile device has entered the secure area improperly (the determination is been made that a person is in area that he/she is restricted from been in, paragraph 020).
Regarding claim 19, Schoner teaches the location of the mobile device is tracked in the facility based on communications between the mobile device and a plurality of beacons located in the facility (paragraph 018).
Regarding claim 20, Schoner teaches the computing device determines when the mobile device is located in the secure area of the facility using the plurality of beacons located in the facility (paragraph 018).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoner et al. US Patent Application Publication 20130314210 in view of Saylor US Patent 9444805.
          Regarding claim 6, Schoner is silent on teaching providing a user notification on the display of user device. Saylor in an analogous art teaches providing a notification to the display of the user’s device indicating the user is not allowed to access a particular area (col. 2 lines 43-50). Schoner also teaches a text based message that notifies the particular user that the particular user is not allowed access to the particular area (col. 10 lines 49-60).
It would have been obvious to one of ordinary skill in the art to modify the system of Schoner as disclosed by Saylor at the time of the invention because such modification provide an efficient and effective means of providing notification to a user regarding his/her location further allowing the user to be readily aware of access rights regarding a particular location.
Regarding claim 8-12, Schoner the use of biometric input or access code to authenticate an user (paragraph 019) but is silent on teaching the mobile device of the particular user is configured to verify that the particular user associated with the mobile device has access rights to the secure area. Saylor in an analogous art teaches the mobile device of the particular user is configured to verify that the particular user associated with the mobile device has access rights to the secure area (col. 5 lines 59-col. 6 line 6). Saylor teaches the instructions include (col. 5 lines 59-col. 6 line 6). Saylor teaches the user is authenticated to the mobile device by receiving one or user input and the one or inputs include a code (col. 23 line 40-col. 24 line 10).


It would have been obvious to one of ordinary skill in the art to modify the the system of Schoner as disclosed by Saylor at the time of the invention because such modification provide an improvement over the system of Schoner having the capability to dynamically enable or disabling the user’s credential based on contextual information such as location. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoner et al. US Patent Application Publication 20130314210 in view of Jerhotova et al. US Patent 9142106.
Regarding claim 7, Schoner is silent on teaching the notification indicates that the particular user likely gained access to the secure area by tailgating another user. Jerhotova et al in an analogous art teaches providing notification indicating that the particular user likely gained access to the secure area by tailgating another user (col. 1 lines 49-65).
It would have been obvious to one of ordinary skill in the art to modify the system of Schoner as disclosed by Jerotova at the time of the invention because tailgating is one of the means used for circumventing an access control system, therefore the detecting of tailgating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683